Case 7:19-cv-03461-NSR Document9 Filed 05/21/19 Page 1 of 3
Case 7:19-cv-03461-NSR Document 8 Filed 05/20/19 Page 1 of 3

 

 

FEERICK NUGENT MACCARTNEY 3
ATTORNEYS AT LAW

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960

  

= DONALD J. FEERICK, JR. TEL. 845-353-2000 FAX. 845-353-2789 JENNIFER M. FEERICK

BRIAN D. NUGENT* ORANGE COUNTY OFFICE STEPHEN M. HONAN*+

}. DAVID MacCARTNEY, JR. «S DEPOT STREET SUITE 202 ALAK SHAH*

MARY E. MARZOLLA* WASHINGTONVILLE, NEW YORK 10992 PATRICK A, KNOWLES*

ponanss (Nut for service uf papers) JOHN J. KOLESAR II

)

OF COUNSEL PATRICK J. MCGORMAN
DONALD J. ROSS ;

DAVID J, RESNICK www.fnmlawfirm.com “LICENSED ALSO IN NEW JERSEY

KEVIN F. HOBBS : +LICENSED ALSO IN CONNECTICUT

MICHAEL K. STANTON, JR. All correspondence must be sent to Rockland County Office . . .
{ . Denied
Defendant Ss ageliesen \s ~~
‘ e CR (ONDA
May 20, 2019 Wrest pr€yus

\p2 bore Nod 9¢ \Caras.
Via ECF > 4s A Mory-21, 207
Honorable Nelson §. Roman, U.S.D.J, oUt ERED: ?

U.S. District Court for the $.D.N.Y. “a Pokey ae
300 Quarropas Street . ver ee LQ
White Plains, NY 10601 HON. NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE »
Re: Citizens United To Protect Our Neighborhoods, Hilda Kogut, Robert Asselbergs.
and Carole Goodman v. Village of Chestnut Ridge, Case 7:19-cv-03461

  

Dear Judge Roman:

We represent the Village of Chestnut Ridge, New York (the “Village”), the Defendant in
the above-referenced action. The Village respectfully submits this application pursuant to Local
Rule 13 for Division of Business in support of the Village’s contention that the instant case is
related to Orthodox Jewish Coalition of Chestnut Ridge, etal. v. Village of Chestnut Ridge,
7:-19-cv-00443-KMK (S.D.N.Y.) (“Related Action”), and_request_for reassignment _to_the Hon.
Kenneth Karas, U.S.D.J., the Judge who has the related case with the lowest docket number. The
‘Village also respectfully requests a fourteen (14) day extension of time to answer and/or
otherwise file a pre-motion letter after such time as this application is decided by Your Honor
and/or Judge Karas pursuant to Rule 13(b)(3).

Both the instant Complaint and the Related Action Complaint challenge the Village’s
zoning laws as it relates to houses of worship, involve the same or substantially similar events, and
could subject the parties to conflicting orders. The instant Complaint also refers to and makes
allegations regarding the Related Action, but nevertheless did not identify the Related Action on
Civil Action Cover Sheet. See, Docket No. 1 ~ Complaint at §98-102; Docket No. 2 — Civil Action
Cover Sheet, 0.

  
 

AIT OAR FW OF
NiCALLY #1

[er] 2015..

 

 

 

 

 
Case 7:19-cv-03461-NSR Document9 Filed 05/21/19 Page 2 of 3
Case 7:19-cv-03461-NSR Document 8 Filed 05/20/19 Page 2 of 3

FEERICK NUGENT MacCARTNEY, PLLC

Honorable Nelson S. Roman, U.S.D.J..
May 20, 2019
Page 2

INSTANT COMPLAINT

Plaintiffs’ Complaint alleges one cause of action seeking a declaration that the Village’s
newly adopted Local Law #1 of 2019 (the “New Local Law”)! violates the Establishment Clause,
and further seeks, upon such declaration, to enjoin enforcement of the New Local Law.

By way of background, the New Local Law resulted from a two year process conducted
pursuant to Article 7 of the N.Y. Village Law and Article XVII of the Village’s Zoning Law.
The New Local Law sets forth a three-tiered system that allows religious gatherings of various
sizes in residential neighborhoods, inclusive of existing single family homes, under certain
conditions. It permits religious gatherings of various sizes into non-residential districts also
under certain conditions. It is facially neutral, does not favor or endorse any religion over or
another, and applies to all religions. ,

RELATED ACTION

The Related Action against the Village also involves the New Local Law, where the Local
Law is relied upon to support the Village’s defenses, including, but not limited to, a safe harbor
defense to certain constitutional and RLUIPA claims therein. See, Related Action at Docket No. 1 —
Complaint; Docket No. 11 - Village’s pre-motion letter. The Related Action is currently scheduled
for a pre-motion conference on June 18, 2019 before Judge Karas. See, Related Action at Docket
No. 13.

The Related Action Plaintiffs seek compensatory, declaratory and injunctive relief arising
from allegations that the pre-2019 Amendment Village’s Zoning Laws and Bulk Requirements (the
“Challenged Obsolete Local Laws”) violate the First and Fourteenth Amendments of the U.S.
Constitution, multiple provisions of RLUIPA, and Article I, Section 3 of the N.Y. State
Constitution, Plaintiffs bring as applied and facial challenges. Plaintiffs complain that, under the
Challenged Obsolete Local Laws, “they have no location at which they can /egally exercise their
religion in the Village” because financial and marketplace constraints prevent them from
complying with the Bulk Requirements’ 5-acre minimum lot size. (Complaint at {ff 19-22, 59, 68-
69, 76-77, 83-84, 89-98) (emphasis added). They seek a declaratory judgment that the Challenged
Obsolete Local Laws are unconstitutional and illegal, and request compensatory damages, costs,
disbursements, and an award of attorneys’ fees.

CONCLUSION

Absent a determination of relatedness and reassignment to a common Judge, the parties
could be subjected to conflicting orders. Both the instant Complaint and the Related Action
Complaint involve allegations regarding the New Local Law and the Challenged Obsolete Local
Laws, The instant Complaint challenges the New Local Law, effectively reinstating the Challenged
Obsolete Law, while the Related Action attacks the Challenged Obsolete Law. In all instances in

 

' A copy of the Local Law and enabling Resolution are publically available on the Village’s website, at
http://www.chestnutridgevillage.org/Village%20info/boardactions. htm.

 

 
Case 7:19-cv-03461-NSR Document 9 Filed 05/21/19 Page 3 of 3
Case 7:19-cv-03461-NSR Document 8 Filed 05/20/19 Page 3 of 3

FEERICK NUGENT MacCARTNEY, PLLC

Honorable Nelson S. Roman, U.S.D.J..
May 20, 2019
Page 3

this complex, ever evolving area of law, the Village acted in good faith to fulfill its statutory
obligations and comply with Federal and State legal requirements.

Thank you for Your Honor’s consideration of this application.

Respectfully submitted,

   
   

FEERICK NUE ARTNEY PLLC

By:

 

Donald Feerick, Tr,

Patrick A, Knowles

cc: All Counsel via ECF

 

 
